DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehrenbach et al. (Pub. No. US 2007/0181764 A1; hereafter Fehrenbach).
 	Regarding claim 1, Fehrenbach discloses a mounting system for a field device, comprising: at least one field device comprising a first housing part (see Fehrenbach Fig. 2, item 10); and at least one mounting adapter comprising a second housing part configured to captively receive the first housing part (see Fehrenbach Fig. 2, item 1), wherein the first housing part comprises at least one mounting means and/or the second housing part comprises at least one mounting means (see Fehrenbach Fig. 2, items 12, 13, and 15. In Fehrenbach the means is a screw connection, which is disclosed as a functional equivalent of the disclosed means in the instant application.), wherein the mounting means are disposed such that the at least one field device is engageable with the second housing part in a first orientation and with the second housing part in a second orientation (see Fehrenbach Figs. 2 and 3, items 1 and 10).

 Regarding claim 2, Fehrenbach discloses the mounting system of claim 1, wherein the first housing part comprises a first mounting means (see Fehrenbach Fig. 2, item 7 and paragraph [0043] “The bracket strap 1 further comprises a lock with which the field device 10 may alternatively be fixed to the bracket strap 1… for which purpose the field device comprises in its jacket surface a corresponding opening… into which opening the screw 7 may be screwed”) and the second housing part comprises a second mounting means (see Fehrenbach Fig. 2, items 12 and 13), and wherein the first mounting means is engageable with the second mounting means in a first orientation of the at least one field device and with the second mounting means in a second orientation (see Fehrenbach Figs. 2 and 3, items 1 and 10).

 Regarding claim 3, Fehrenbach discloses the mounting system of claim 1, wherein one of the first and the second housing parts comprises first mounting means and second mounting means (see Fehrenbach Fig. 1, items 12 and 13), and the other of the first and the second housing parts comprises third mounting means (see Fehrenbach Fig. 2, item 7, which can be considered both the screw 7, and the screw hole in the housing disclosed in paragraph [0043]), and wherein the third mounting means is engageable with the first mounting means in a first orientation of the at least one field device and with the second mounting means in a second orientation of the at least one field device (see Fehrenbach Figs. 2 and 3, the mounting means 7 can engage with slot 13 and one of the holes 12 in a first orientation, and a different portion of the slot 13 and a different one of the holes 12 in the second orientation).

 	Regarding claim 7, Fehrenbach discloses the mounting system according to claim 3, wherein the first and the second mounting means are disposed mirror-symmetrically with respect to a plane so that the at least one field device can be arranged on the second housing part rotated by 180° in the first orientation compared to the second orientation (see Fehrenbach Fig. 1, the mounting means are positioned reflected about the plane bisecting the mount frame 1, and the field device can be rotated 180 degrees about the vertical axis through item 14 and mounted in either direction. In an alternative interpretation, the mounting means can be construed as holes 4 and 5 shown in Fig. 1, which are also positioned in a mirror-symmetrical manner and symmetrically shaped.).

 Regarding claim 8, Fehrenbach discloses the mounting system according to claim 1, wherein the first and the second mounting means are provided as corresponding snap-in connections, bayonet connections, snap- on connections, tongue-and-groove connections, and/or screw connections (see Fehrenbach items 7 and 15 which discloses screw connections).

 	Regarding claim 9. The mounting system according to claim 3, wherein the third mounting means are provided as corresponding snap-in connections, bayonet connections, snap-on connections, tongue-and-groove connections, and/or screw connections (see Fehrenbach items 7 and 15 which discloses screw connections).

 Regarding claim 10, Fehrenbach discloses the mounting system according to claim 1, wherein a respective one of the first and the second mounting means comprises at least two oppositely disposed mounting elements (see Fehrenbach Fig. 1, items 12 and 13 are opposite mounting elements).

 Regarding claim 11, Fehrenbach discloses the mounting system according to claim 1, wherein the first housing part of the at least one field device is configured to be received in the second housing part of the mounting adapter such that both housing parts form a common base surface in the connected state (see Fehrenbach Fig. 2, items 9 and 14).

 Regarding claim 12, Fehrenbach discloses the mounting system according to claim 11, wherein the common base surface formed is a planar surface or a curved surface (see Fehrenbach Fig. 2, items 9 and 14).

 	Regarding claim 15, Fehrenbach discloses the mounting system according to claim 1, wherein the at least one field device is a fill level measuring unit configured to determine a fill level based on a transit time measurement of a signal emitted and reflected to the fill level measuring unit (see Fehrenbach paragraph [0041] “by way of transit time measuring of the microwaves, conclusions may be drawn concerning the distance of the feed material from the fill level measuring device”). 

 Regarding claim 16, Fehrenbach discloses the mounting system according to claim 15, wherein the signal emitted and reflected is a radar signal or a microwave signal (see Fehrenbach paragraph [0041]).

 Regarding claim 18, Fehrenbach discloses the mounting system according to claim 1, wherein an orientation of the at least one field device is provided for an arrangement of the mounting system inside a container and another orientation of the at least one field device is provided for another arrangement of the mounting system outside of or on a container (this is merely intended use, as the user could utilize either configuration inside or outside of a container.).

 	Regarding claim 19, Fehrenbach discloses a mounting adapter comprising a housing part configured to captively receive a housing part of a field device in a system according to claim 1 (see Fehrenbach Fig. 2, the bracket portion holding the field device.).

 	Regarding claim 20, Fehrenbach discloses a field device comprising a housing part configured to captively receive a housing part of a mounting adapter in a system according to claim 1 (see Fehrenbach Fig. 2, items 7 and 10 holding the mounting bracket).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach.
 Regarding claim 4, Fehrenbach discloses the mounting system of claim 2, but does not specifically disclose that the first mounting means and the second mounting means are provided on the first housing part and the third mounting means is provided on the second housing part.
Fehrenbach discloses that the first and second mounting means are on the bracket 1 (second housing part) and that the third mounting adapter is on the field device housing 10 (first mounting part).
Mere reversal of parts is deemed to be well within the purview of the ordinary skill in the art (see MPEP 2144.04(VI)(A)). Since the relative motion between the components would not be materially altered regardless of which element had the slot and which the hole for the screw, one having ordinary skill in the art could readily have reversed the parts to predictably achieve the same result.

 	Regarding claim 5, Fehrenbach discloses the mounting system according to claim 3, wherein the first and the second mounting means are disposed on opposite sides of the second housing part (bracket portion 1). 
	As discussed above with respect to claim 4, the first and second mounting means are on the second housing part, however, it would have been obvious to have them be on the first housing part, as reversal of parts is deemed to be well within the purview of the ordinary skill in the art (see MPEP 2144.04(VI)(A))

 	Regarding claim 6, Fehrenbach discloses the mounting system according to claim 5, wherein the first and the second mounting means are disposed in corner areas of the first housing part and/or in corner areas of a receptacle of the second housing part (see Fehrenbach Fig. 2, item 1, in the reversal of parts modification this would be construed as in a receptacle at the corners of the second housing part).

Allowable Subject Matter
Claims 13, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/10/2022